UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number 000-53804 Bluewave Group, Inc. (Exact name of registrant as specified in its charter) 1007 N. Federal Highway Fort Lauderdale, Florida 33304 954-696-9253 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock and Preferred Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) X Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 215 Pursuant to the requirements of the Securities Exchange Act of 1934Bluewave Group, Inc. has duly caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 1, 2012 Bluewave Group, Inc By: /s/Derek C. Jackson Name:Derek C. Jackson Title: President, and Principal Executive and Financial Officer
